                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTCKY
                                FRANKFORT DIVISION

Civil Action No. 21-5-HRW


BRYAN M. PERRY,                                                              PLAINTIFF,


v.                         MEMORADUM OPINION AND ORDER


WELLS FARGO BANK, N.A.,                                                     DEFENDANT.



       This matter is before the Court upon Defendant Well Fargo Bank, N.A.’s Motion to

Dismiss [Docket No. 7]. The matter has been fully briefed by the parties [Docket Nos. 10 and

12]. For the reasons set forth herein, the Court will sustain the motion.

                                                 I.

       This case rises from the foreclosure sale of Plaintiff’s property at located at 39 Plantation

Drive in Shelbyville, Kentucky. [Complaint, Docket No. 1-1, ¶ 4].

       Wells Fargo Bank, N.A. (“Wells Fargo”) owned a mortgage on the property and

subsequently sought foreclosure. Id. at ¶¶ 6-8. At the foreclosure sale, Wells Fargo purchased

the property for $340,000.00. Id. at ¶ 17.

       In his Complaint, Plaintiff contends that the sale of the property was “fraudulent,

otherwise unlawful and improper.” Id. at ¶ 26. He specifically challenges the propriety of the

appraisals conducted prior to the sale. Plaintiff claims that the property was appraised by Larry

Rogers and Christi Eye, who were "not [] licensed appraiser[s] and certified appraiser[s] as set

forth and required under KAR 30:190 and KRS 324A.035." Id. at ¶¶ 27-28. He alleges that

Rogers and Eye appraised the property at $410,000.00 when, in fact, "[a] real estate agent

                                                 1
provided Plaintiff with a written opinion that the [it] should have sold for over $700,000.00." Id.

at ¶¶ 19, 23.

        As to Wells Fargo, Plaintiff alleges that it “knew or should have known” of the improper

appraisals. Included in the Complaint are allegations of fraud. Plaintiff seeks monetary damages,

including the difference between the “actual value” of the property and the purchase price.

        Plaintiff filed his Complaint, pro se, in Shelby County Circuit Court. The matter was

subsequently removed to this Court. [Docket No. 1].

        Wells Fargo seeks dismissal of all allegations herein pursuant to Fed.R.Civ.P. 12(b)(6).

Its argument is three-fold: first, Wells Fargo argues that played no role in the appointment of

Larry Rogers and Christi Eye and their subsequent appraisal of the Property; second, it claims

that the Complaint does not meet the standards set forth in Fed.R.Civ.P. 8; and, finally, it argues

that Plaintiff's claim of fraud is insufficiently pled under Fed. R. Civ. P. 9(b).

                                                  II.

        Dismissal of a complaint is warranted under Rule 12(b)(6) if it fails to state a claim upon

which relief can be granted.

        The Supreme Court held in Bell Atlantic Corp. v. Twombly, 550 U.S.544 (2007) that to in

order to survive a motion to dismiss under Rule 12(b)(6) a complaint must contain (1) enough

facts to state a claim to relief that is plausible; (2) more than a formulaic recitation of a cause of

actions' elements; and (3) allegations that suggest a right to relief above a speculative level.

Estate of Ezra G. Smith v. United States, 509 Fed.Appx. 436, 439 (6th Cir. 2012). (internal

citation omitted).




                                                   2
        AConclusory assertions, e.g., that...[the] defendants engaged in >outrageous= and

>unlawful= behavior...are insufficient to state a claim that is plausible on its face.@ Ogle v.

Columbia Gas Transmission, LLC, 513 Fed.Appx. 520, 522-523 (6th Cir. 2013).

        The Acomplaint must contain either direct or inferential allegations respecting all material

elements to sustain a recovery under some viable legal theory.@ Bishop v. Lucent Technologies,

Inc.,520 F.3d 516, 519 (6th Cir. 2008) (internal citation omitted). As the Sixth Circuit

emphasized in Bishop, “ [c]onclusory allegations or legal conclusions masquerading as factual

allegations will not suffice. Id.

        Even under Rule 12(b)(6)’s liberal pleading standard, “ a complaint containing a

statement of facts that merely creates a suspicion of a legally cognizable right of action is

insufficient.” Id. (internal citations omitted)(emphasis in original). See also Scheid v. Fanny

Farmer Candy Shops, Inc., 859 F.2d 434 (6th Cir. 1988)(holding that Amore than bare assertions

of legal conclusions is ordinarily required to satisfy federal notice pleading requirements.@).

                                                  III.

        The salient allegations in the Complaint are as follows:

                Defendant intentionally lowered the value of the Real Property and
                did so recklessly and with malice toward[s] Plaintiff. [Docket No.
                1-1 ¶ 12]. Wells Fargo knew, or should have known that the
                appraisal was improper and insufficient under the law. Id. at ¶¶
                38-39. Defendant was in possession and custody of a licensed
                appraisal of the property at a much greater value than that of the
                appraisal submitted by
                Larry Rogers and Christi Eye. Id. at ¶¶ 40-41. Wells Fargo was
                aware the property had more square footage than what was
                reported on the appraisals. Id. at ¶ 42. Wells Fargo knew, or should
                have known, the property was worth substantially more than the
                appraisals filed in the foreclosure action. Id. at ¶ 43. Wells Fargo
                knew, or should have known, that Plaintiff would suffer significant
                damages based on the improper appraisals. Id. at ¶ 44. Wells Fargo
                knew, or should have known, that it stood to benefit from the
                damages incurred by Plaintiff based on the improper appraisals. Id.

                                                   3
                at¶ 45. Defendant Wells Fargo made material representations to
                Plaintiff, these misrepresentations were false, Defendant knew the
                misrepresentations were false, Defendant acted with malice toward
                Plaintiff; Defendant acted recklessly, and Plaintiff relied on
                Defendant's misrepresentations and Plaintiff was thus caused to
                suffer injury. Id. at ¶ 51.

        [Docket No. 1-1].

        Wells Fargo argues that Plaintiff's Complaint does not provide any pertinent facts related

to the specific issues with the appraisals, the source of any duty owed by Wells Fargo, how

Wells Fargo "knew, or should have known" of the purported wrongful damage, alleged

communications and interactions with Wells Fargo, or actions taken (or omissions made) by

Wells Fargo. It further contends that the Complaint consists of only bare assertions and falls

short of any federal pleading standard. The Court agrees.



                                                  A.

        With regard to the appraisals, there is nothing in the Complaint that states or even

suggests that Wells Fargo was involved with the selection of appraisers. Indeed, the initiator of

foreclosure proceedings is precluded, by statute, to be involved in the foreclosure. See Ky. Rev.

Stat. Ann. 426.520(1).

        If Wells Fargo were somehow conspiring with these appraisers to swindle Plaintiff, the

specific facts should be alleged in the Complaint. They are not. As set forth supra, a suspicion

of a legally cognizable right of action is insufficient.

                                                  B.

        The allegations of material misrepresentation are similarly deficient. Glaringly absent are

specific, relevant facts; the who, what, where and when are not alleged. Plaintiff provides only a

general claim. This is inadequate under Federal pleasing standards. While only “short and plain

                                                   4
statement of the claim,” is required, the allegations must “show that the pleader is entitled to

relief.” Fed.R.Civ.Proc.8. In other words, they must be more than conclusory allegations. Yet,

the entirety of Plaintiff’s Complaint is made up of only conclusory assertions that Wells Fargo

acted unlawfully. Without facts, these assertions are insufficient to state a claim that is plausible

on its face. As such, dismissal is warranted.

                                                 C.

       As to fraud, the Complaint fails. Fraud or mistake must be plead with “particularity.”

Fed.R.Civ.Proc.9. A party alleging fraud must set forth specifics. To satisfy Rule 9, Plaintiff

must specify “precisely what was omitted; who should have made a representation; the content

of the alleged omission and the manner in which the omission was misleading; and (4) what

[Wells Fargo] obtained as a consequence of the alleged fraud.” Republic Bank & Trust Co. v.

Bear Stearns & Co., 683 F.3d 239, 256 (6th Cir. 2012).

       Plaintiff’s vague claim of fraud does not set forth any of the facts required by Rule 9 and

must, therefore, be dismissed.

                                                 D.

       Although pro se litigants are given some leeway, the lenient treatment has limits. See

generally Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996) and Weaver v. Estes, No.

4:04CVP144M, 2005 WL 2388284, at *1 (W.D. Ky. Sept. 26, 2005). "[P]ro se litigants still

must meet basic pleading requirements." Wesley v. Accessible Home Care, No. CV 5: 18-200-

DCR, 2018 WL 2709318 at *1 (E.D. Ky. June 5, 2018). The Court must dismiss a case, pro se

or not, if it determines the action fails to state a claim upon which the Court may grant relief.

See Duncan v. Kentucky, No. 10-CV-56-HRW, 2010 WL 2889596, at *1 (E.D. Ky. July 21,

2010). Plaintiff’s pro se status does not excuse a wholly inadequate pleading.



                                                  5
       Further, the Court notes that in his response to Defendant’s dispositive motion, Plaintiff

does not address any argument made by Wells Fargo. This in and of itself provides basis upon

which to dismiss this civil action.

                                                IV.

       Plaintiffs’ Complaint falls short. Innuendo, intrigue, and invective are insufficient under

Rule 12(b)(6) as well as Rule 9. Plaintiff has failed to state a any claim against Wells Fargo

upon which relief may be granted.

       Accordingly, IT IS HEREBY ORDERED that Defendant Well Fargo Bank, N.A.’s

Motion to Dismiss [Docket No. 7] be SUSTAINED and that this matter be DISMISSED WITH

PREJUDICE.

       This 24th day of May 2021.




                                                 6
